UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6864



LUCKY IRORERE,

                                              Plaintiff - Appellant,

          versus


VANESSA P. ADAMS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cv-00171-GBL)


Submitted: November 15, 2006               Decided:   November 21, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lucky Irorere, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Lucky Irorere, a federal prisoner,          appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Irorere v. Adams, No. 1:06-cv-00171-GBL (E.D. Va.

filed Apr. 13, 2006 & entered Apr. 18, 2006).                We deny Irorere’s

motion to expedite.          We dispense with oral argument because the

facts    and    legal    contentions    are     adequately   presented    in   the

materials      before     the   court   and     argument   would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                        - 2 -